Citation Nr: 1648223	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to July 17, 2013. 

3.  Entitlement to an increased rating in excess of 30 percent for cold injury residuals of the right foot, to include extraschedular consideration.   

4.  Entitlement to an increased rating in excess of 30 percent for cold injury residuals of the left foot, to include extraschedular consideration.

5.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 

6.  Entitlement to special housing assistance. 

7.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran was scheduled to appear at a Board hearing in September 2016.  However, prior to the hearing, the Veteran cancelled the request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for cold injury residuals of the left and right feet, automobile adaptive equipment, special housing assistance, and SMC for aid and attendance are REMANDED to the Agency of Original Jurisdiction. 


FINDINGS OF FACT

1.  The preponderance of evidence is against a finding that diagnosed diabetes mellitus had its onset during service, to include any evidence of in-service symptoms or incurrence of diabetes, or for many years thereafter. 
2.  Resolving reasonable doubt in favor of the Veteran, for the entire appeals period the Veteran's symptomology due to PTSD has been consistent with that identified at the July 17, 2013, VA examination. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 100 percent rating for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2011. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2016 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was not provided a VA examination in conjunction with the claim for service connection for diabetes mellitus.  However, the Veteran has not presented any medical evidence showing that diabetes mellitus was manifest in service, within one year of separation from service, or is otherwise related to service.  Moreover, the Veteran did not serve in the Republic of Vietnam during the Vietnam era and the service department evidence has not verified that he was otherwise exposed to herbicides in service.  Therefore, the Board finds that VA is not obligated to provide a VA examination for the claim.  38 C.F.R. § 3.159(c)(4) (2015); 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide examination when the record contains competent evidence the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  The claim does not demonstrate in-service complaints or incurrences relating to diabetes.  Records show that the Veteran was not diagnosed with diabetes, nor did he demonstrate symptoms of diabetes for decades after he left active service.  Consequently, the Board finds that VA's duty to assist has been met.

Service Connection

Generally, to prevail on a claim of service connection, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic disabilities, such as diabetes mellitus or arthritis, if manifest to a compensable degree within one year after separation from active duty, are presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt shall be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran claims entitlement to service connection for diabetes mellitus due to active service.  The Board notes that the preponderance of the evidence of record does not show that the Veteran incurred or was diagnosed with diabetes during active service or within one year after service.  The Veteran does not claim that diabetes was incurred during active service, and does not allege any incident during service in which caused, or resulted in, diabetes.  Therefore, the Board finds that without an indication or even assertion of an in-service incurrence or injury to which diabetes may be etiologically connected, the claim for service connection must be denied.  

The Veteran has a current disability of diabetes.  A review of the VA medical records shows continuous treatment for diabetes since the first diagnosis in 2005.  

However, the Board notes that the preponderance of evidence is against a finding that diabetes had its onset in or is otherwise related to service.  The service medical records include no indication of complaints of, treatment for, or diagnoses of diabetes mellitus in service.  No diabetes is shown within one year of separation from service.  The separation examination conducted 1954 and the report of medical history of record completed by the Veteran for his time in service were both silent regarding any complaint, symptoms, or diagnosis of diabetes.  The post-service medical reports do not show diabetes findings within the one year presumptive period following separation from service.  Diabetes mellitus was initially diagnosed in 2005, or more than five decades after the Veteran left service in August 1954.  

Moreover, the Board finds that the Veteran has not alleged or summited any evidence of any incident or injury during service that is related to the current diagnosis of diabetes.  At no point during the claims period has the Veteran, or representative, claimed or asserted any in-service injury, symptoms, or incurrence that could have caused, or be etiologically related to the current diabetes.  As there is no evidence of a direct relationship between the Veteran's diabetes mellitus and service, service connection may not be granted.  The claim fails on a direct basis, as the claim fails to allege, and the record fails to provide, any evidence of an in-service injury or incurrence that resulted in the current disability.  The inquiry for service connection on a direct basis must end as an event, injury, or disease in service causing diabetes is not shown, and there is no competent evidence of record relating the diabetes to service. 

With regard to presumptive service connection, diabetes mellitus a chronic disease.  38 C.F.R. § 3.309 (2015).  However, presumptive service connection is only warranted when a chronic disability, manifested during service or to a compensable degree during a presumptive period following service, which is one year for diabetes.  There is no evidence that the Veteran's diabetes had any symptoms onset during service or in the year following  separation from service in 1954.  In fact, the Veteran has not specifically alleged that diabetes has been ongoing since his service, or that he had any specific symptoms of diabetes during service or within one year following separation from service.  Therefore, the Board finds that a presumption of service connection as a chronic disease is also not warranted.  38 C.F.R. § 3.309(a) (2015). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diagnostic Code 9411 is used to rate PTSD and applies the General Rating Formula for Mental Disorders.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015).  The regulation has been changed to indicate the current DSM, the DSM-5.  However, that change does not apply to this claim, which was pending at the time of the change.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to PTSD.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job). The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately rate a service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The listed symptoms are only examples of those that could cause the listed levels of social and occupational impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

In a July 17, 2013, VA psychiatric examination, the VA examiner concluded that the Veteran's array of PTSD manifestations amounted to a total occupational and social impairment, with symptoms such as disturbed sleep, depression, hypervigilance, anxiety, and flattened affect.  Subsequent to that examination, the Veteran was granted an increased rating to 100 percent for PTSD, effective from the date of that examination, July 17, 2013.  The Veteran contends that prior to the VA examination, his PTSD was more severe than the 30 percent rating and that the effective date of July 17, 2013, was inappropriately selected for the 100 percent rating.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD, prior to July 17, 2013, is manifested by symptoms that can generally be differentiated from those identified by the July 2013 VA examiner.  The evidence of record for the relevant period indicates that the Veteran's PTSD was productive of total social and occupational impairment, and the array of symptoms and their functional effects was determined by the July 2013 VA examiner to cause total occupational and social impairment.  Therefore, as there is no clear delineation in which a staged period can be appropriately defined based on the severity of the Veteran's symptoms, the Board finds that the Veteran's claim for an increased rating of 100 percent for the entire claims period must be granted. 

In the July 17, 2013 VA psychiatric examination, the Veteran was noted to have symptoms to include depressed mood, anxiety, suspiciousness, sleep impairment, flattened affect, hypervigilance, startled response, and difficulty concentrating.  In addition, the examiner noted that Veteran had recurrent recollection of the trauma during service, and tried to avoid thoughts and situation that reminded him of that time.  Despite those symptoms, the examiner noted that the Veteran was happily married, with good familial relationships, and attended church.  The VA examiner ultimately determined a GAF score of 50.  However, in the examination report, the examiner noted explicitly that the Veteran's PTSD caused him to have total occupational and social impairment.  The examiner qualifies that determination opining that from a mental health standpoint the Veteran's difficulty with sleep, large crowds, and re-experiencing, prevented him from any employment. 

The Board finds that a close review of the voluminous amount of VA psychiatric treatment record for the relevant time period shows that the Veteran's PTSD has manifested throughout the claims period with the same array of symptoms and functional effects as those identified by the July 2013 examiner as being totally disabling.  Specifically, the Veteran attended regular PTSD treatment group sessions throughout the claims period.  Those documented treatment sessions show that the Veteran has consistently had symptoms such as anxiety, hypervigilance, sleep disturbance, disturbance in motivation, depressed mood, and avoidance.  The Board finds that while there are variances in the symptoms from week to week, such as improved mood or increased motivation, those changes are transient and the evidence predominately demonstrates a consistent disability picture with relatively unchanged symptoms and functional effect on the Veteran's social and occupational circumstances.  

As an example, the Board notes that in an April 2013 VA psychiatric treatment session, the Veteran was noted to still have nightmares, sleep disturbance, and anxiety.  The Veteran was noted to be cooperative, with normal speech, thought process and memory.  The Veteran was assigned a GAF score of 55. 

Six months prior to that treatment session, in an October 2012 VA medical record, the Veteran was noted to be cooperative, with normal mood, speech, thought process, and judgment.  However, the examiner noted that the Veteran had avoidance, specifically to places and people that reminded him of the trauma in service, decreased interest in activities, and sleep disturbance. 

In a June 2011 VA psychiatric treatment record, the Veteran was noted to have depressed mood, with avoidance, crying episodes, nightmares, and even flashbacks of trauma.  The Veteran was assigned a GAF score of 50.    

At a January 2011 VA examination of PTSD, the Veteran had almost the exact range of symptoms as those identified by the July 2013 VA examiner.  Specifically, the January 2011 examination found depressed mood, with excessive anxiety, nightmares, and poor sleep, which left him fatigued throughout the day.  The examination report noted intrusive memories and avoidance of places, smells, sounds, and people that reminded the Veteran of service.  The Veteran also had hyper-startle responses.  

On review of the evidence prior to the July 2013 VA examination, the Board finds that the Veteran's PTSD had manifested with predominately the same symptoms and effective impairments, as those identified in the July 2013 VA examination from the effective date of service connection on November 3, 2010.  Therefore, as the Veteran's symptoms and relative GAF scores are consistent throughout the claims period, the Board finds that the Veteran's rating must indicate that, and a 100 percent initial rating is granted as of November 3, 2010.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to 100 percent initial rating for PTSD, as of November 3, 2010, is granted. 


REMAND

The Board finds that additional development is required for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran was provided his most recent VA examination for the claims for his cold injury residuals of the feet, in July 2013, more than three years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, further allegations of a progressively worsening condition have been set forth by the Veteran since the most recent examinations.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent examination is too remote, and the examination may no longer indicate the current level of disability.  After all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to adjudicate the claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Remand is also required of the claims of entitlement to automobile and adaptive equipment, special housing assistance, and SMC based on aid and attendance because those claims are inextricably intertwined with the increased rating claims that are being remanded.  Harris v. Derwinski, 1Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding VA and private treatment records not already of record.

2.  Then, schedule the Veteran for a VA examination for cold injury residuals of the feet.  The examiner must review the claims file and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner is asked to report on the nature and severity of the service-connected bilateral foot disability due to cold injury.  The examiner is asked to distinguish all diagnosed disabilities of the bilateral foot and lower extremity disabilities and their associated symptoms and functional effects.  Specifically, the examiner should describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.   
The examiner should provide a complete rationale for any opinions provided.  The examiner should opine whether the Veteran has the loss of use of either foot such that no effective function remains other than that which would be equally well served by amputation and prosthetic appliance.  The examiner should also opine whether the Veteran requires the actual aid and attendance of another person due to service-connected disabilities and if so, should note what limitations cause that need.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


